ACCEPTED
                                                                                                     06-15-00013-CV
                                                                                           SIXTH COURT OF APPEALS
                                                                                                TEXARKANA, TEXAS
                                                                                                2/26/2015 2:50:26 PM
                                                                                                     DEBBIE AUTREY
                                                                                                              CLERK

                                      CAUSE NO. CV 40681

JOHN ALEXANDER SMITH,                       §              IN THE DISTRICT COURT
     PLAINTIFF                                                               FILED IN
                                            §                         6th COURT OF APPEALS
                                            §                           TEXARKANA, TEXAS
v.                                          §                         2/26/2015 2:50:26 PM
                                            §              62N° JUDICIALDEBBIE
                                                                           DISTRICT
                                                                                  AUTREY
CITY NATIONAL BANK OF                       §                                 Clerk
SULPHUR SPRINGS,                            §
     DEFENDANT                              §               HOPKINS COUNTY, TEXAS

                        PLAINTIFF'S NOTICE OF CROSS-APPEAL

       COMES NOW JOHN ALEXANDER SMITH, Plaintiff in the above entitled and

numbered cause, and files this Notice of Cross-Appeal and states as follows:

1.     This is an appeal from the judgment entered by the 62"d Judicial District Court of Hopkins

County, Texas, in Cause No. CV40681, John Alexander Smith versus City National Bank ofSulphur

Springs.

2.     Plaintiff appeals the Final Judgment signed on December 15, 2014, as modified by the trial

court's ruling on Defendant's Motion to Modify Judgment announced on February 5, 2015.

3.     Plaintiff desires to appeal.

4.     This appeal is taken to the Sixth Court of Appeals in Texarkana, Texas.

                                             Respectfully submitted,



                                                   k Sudderth
                                             Stat Bar I.D. 19461500
                                             NOTEBOOM - The Law Firm
                                             669 Airport Freeway, Ste. 100
                                             Hurst, Texas 76053
                                             Telephone: 817-282-9700
                                             Facsimile: 817-282-8073
                                             Sudderth@noteboom.com

                                             ATTORNEY FOR PLAINTIFF
                                    CERTIFICATE OF SERVICE

       I hereby certify that on this 261h day of February, 2015, in accordance with the Texas
Rules of Civil Procedure and the Texas Rules of Appellate Procedure, a true and correct copy of
the above and foregoing instrument was served upon all counsel of record.

John R. Mercy
Mercy Carter Tidwell, LLP
1724 Galleria Oaks Drive
Texarkana, Texas 75503
Facsimile 903-794-1268
jmercy@texarkanalawyers.com

Coy Johnson
Clay Johnson
Johnson Law Firm, P.C.
609 Gilmer Street
Sulphur Springs, TX 75482
Facsimile 903-584-1313
coy@clayjohnsonlaw .com
clay@clayjohnsonlaw.com




PlaintifPs Notice of Cross-Appeal                                                 Page 2 of2